DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 2-4, 711-14, 16, 18-126 and 128-133 have been cancelled. Claims 8-10, 15 17 and 127 have been amended, and claims 134-144 have been newly added as requested in the amendment filed on September 30, 2021. Following the amendment, claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are pending in the instant application and are under examination in the instant office action.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 30, 2021 is acknowledged. Applicant elects the full array of all 42 food preparations for the species election and in doing so state that the invention constitutes “a single grouping of patentably indistinct species”, as set forth in the Requirement filed July 30, 2021. Note that where a claim reads on multiple indistinct species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).  See MPEP 803.02 III.
Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 read upon the election and are examined upon their merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a Continuation of International Application No. PCT/IB2017/058023, filed December 15, 2017, which claims priority to United States Provisional Patent Application No. 62/434,957, filed December 15, 2016.
Claim Objections
Claims 142-144 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 136-138. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper to object to one as being a substantial duplicate of the other. See MPEP § 608.01(m). will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Claims 127, 136 and 142 are objected to because of the following informalities:  Each of these claims recites the food black walnut as “walnut blk”.  A claim may not contain an abbreviation without first spelling out what that abbreviation stands for.  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 134 and 140 each recite “wherein the plurality of distinct ADD/ADHD trigger food preparations each have an ADD/ADHD raw p-value of < 0.07 or an ADD/ADHD false discovery rate (FDR) multiplicity adjusted p-value of < 0.10.”  This recitation is functional language that confers no structural/material limitation upon the scope of the panel invention.  This affects all depending claims.
Additionally, 1, 134 and 140 each recite a p-values.  Depending claims 8-10, 135, and 141 further limit the p-values (ex. p-value is adjusted for age or gender Claim 10).  P-values are used in the context of null hypothesis testing in order to quantify the statistical significance of a result – testing and adjusting p-values are processes; yet the invention is directed to a panel product.  The specification further emphasizes the process claimed, wherein it states: At paragraph [0007] “the average discriminatory p-value is determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having ADD/ADHD with assay values of a second patient test cohort that is not diagnosed with or suspected of having ADD/ADHD.”  Thus, when read in light of the specification, the claims read upon a product and process. The courts have held that a single claim which claims both an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Independent Claims 1 and 134, 140 are drawn to an Attention Deficit Disorder / Attention Deficit Hyperactivity Disorder (ADD/ADHD) test panel consisting essentially of: a plurality of distinct ADD/ADHD trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10. Claims 8, 9, 135, and 141 further limit the particular p-value. The present claims encompass a large genus of distinct ADD/ADHD trigger food preparations which are described in terms of functional language, namely, a particular raw p-value (<0.07 or <0.05) or a particular FDR multiplicity adjusted p-value (<0.10. or <0.08).

In the present case, there is insufficient evidence of a structure-function correlation or relationship such that one skilled in the art can readily envision which ADD/ADHD trigger preparations possess the recited functional requirements, namely, the p-values. The specification lacks any disclosure of a core structure, such as a particularly required preparation, combination or panel of the ADD/ADHD trigger food preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations would be attributed to, or result in, the claimed p-values or FDR adjusted multiplicity p-values, since p-value is not a characteristic of the preparation itself, but rather is a variable dependent on factors such as the population being tested. This is illustrated in at p. 3 (paragraph [0007]) of the instant specification: “the average discriminatory p-value is determined 
Since p-value is influenced many factors in an experiment (i.e. gender or age), the skilled artisan cannot envision which food preparations would have a set, unchanging p-value. In summary, the disclosure in the instant specification of a single panel containing a defined set of trigger food preparations coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance. The evidence of record suggests that knowledge of the identity of one particular food preparation that may be correlated with ADD/ADHD does not put one in possession of any and all food preparations that would be similarly correlated, as claimed. The recitation of particular levels/ measures of statistical significance for the claimed test kit merely articulates desired functional properties (see also 112(b) above), and does not allow one to visualize or distinguish the biomarkers that fall within the genus, or those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of ADD/ADHD trigger food preparations, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2016/077808 published May 19, 2016, effectively filed November 14, 2014 (hereafter “the WO ‘808 publication”).
The applied reference has a common Applicant and Joint Inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior 
The WO ‘808 publication discloses a panel comprising the food preparations of Table 1 (spanning columns 15-17):
Abalone, Adlay, Almond, American Cheese, Apple, Artichoke, Asparagus, Avocado, Baby Bok Choy, Bamboo shoots, Banana, whole grain Barley, Beef, Beets, Beta-lactoglobulin, Blueberry, Broccoli, Buckwheat, Butter, Cabbage, Cane sugar, Cantaloupe, Caraway, Carrot, Casein, Cashew, Cauliflower, Celery, Chard, Cheddar, Cheese, Chick Peas, Chicken, Chili pepper, Chocolate, Cinnamon, Clam, Cocoa Bean, Coconut, Codfish, Coffee, Cola nut, Corn, Cottage cheese, Cow's milk, Crab, Cucumber, Cured Cheese, Cuttlefish, Duck, Durian, Eel, Egg White (separate), Egg Yolk (separate), Egg white/yolk (comb.), Eggplant, Garlic, Ginger, Gluten-Gliadin, Goat's milk, Grape white/concord, Grapefruit, Grass, Carp, Green Onion, Green pea, Green pepper, Guava, Hair, Tail, Hake, Halibut, Hazelnut, Honey, Kelp, Kidney bean, Kiwi, Lamb, Leek, Lemon, Lentils, Iceberg Lettuce, Lima bean, Lobster, Longan, Mackerel, Malt, Mango, Marjoram, Millet, Mung bean, Mushroom, Mustard seed, Oat, Olive, Onion, Orange, Oyster, Papaya, Paprika, Parsley, Peach, Peanut, Pear, Black Pepper, Pineapple, Pinto bean, Plum, Pork, Potato, Rabbit, Rice, Roquefort cheese, Rye, Saccharine, Safflower seed, Salmon, Sardine, Scallop, Sesame, Shark fin, Sheep's milk, Shrimp, Sole, Soybean, Spinach, Squashes, Squid, Strawberry, String bean, Sunflower seed, Sweet potato, Swiss cheese, black Tea, Tobacco, Tomato, Trout, Tuna, Turkey, Vanilla, black Walnut, Watermelon, Welch Onion, Wheat, Wheat bran, Yeast (S. cerevisiae), Yogurt; and the FOOD ADDITIVES Arabic Gum, Carboxymethyl, Cellulose, Carrageneenan, FD&C Blue #1, FD&C Red #3, FD&C Red #40, FD&C Yellow #5, FD&C Yellow #6, Gelatin, Guar Gum, Maltodextrin, Pectin, Whey, Xanthan Gum.
All forty-two of the claimed elements are disclosed in the WO ‘808 publication panel and are underlined above.  Thus, the reference teaches the panel elements of the instant claims 1, 5, 6, 127, 134, 136, 139, and 142, comprising at least two, eight or 12 food preparations selected from the claimed list. Additionally, the reference teaches: “[0056] In one especially preferred aspect, the inventors therefore contemplate a test kit or test panel … such test kit or panel will include a plurality of distinct food preparations (e.g., raw or processed extract, preferably aqueous extract with optional co-solvent, which may or may not be filtered) that are coupled to individually addressable respective solid carriers (e.g., in a form of an array or a micro well plate), wherein the distinct food preparations have an average discriminatory p-value of < 0.07 as determined by raw p-value or an average discriminatory p-value of < 0.10 as determined by FDR multiplicity adjusted p-value. As used herein, processed extracts includes food extracts made of food items that are mechanically or chemically modified (e.g., minced, heated, boiled, fermented, smoked, etc.).”  Therefore, the WO ‘808 publication teaches the “crude filtered aqueous extract or a processed aqueous extract” (equivocal to the “raw or processed extract, preferably aqueous extract” of the art) as required by instant claims 15, 137 and 143.  Lastly, the WO ‘808 publication teaches: “[0062] Of course, it should be noted that the particular format of the test kit or panel may vary considerably and contemplated formats include micro well plates, a microfluidic device, dip sticks, membrane-bound arrays, etc. Consequently, the solid carrier to which the food preparations are coupled may include wells of a multiwall plate, a microfluidic claims 17, 138 and 144.
It is noted that the WO ‘808 publication explicitly states: “wherein the distinct food preparations have an average discriminatory p-value of < 0.07 as determined by raw p-value or an average discriminatory p-value of < 0.10 as determined by FDR multiplicity adjusted p-value” (Id, above) and discloses “comparing the signal to a gender-stratified reference value for the food preparation using the gender identification to obtain a result” thereby teaching the “p-value is adjusted for … gender” as claimed (claim 10).
A new use of an old composition of matter is not patentable. The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference may anticipate claims where the only difference is the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art panel does not necessarily teach the invention. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 15, 17, 127, 134-139 and 141-144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller et al. (WO2002029415—foreign patent document K on IDS filed 09/30/2021). It is noted that independent claims 1, 134 and 140 recites “consisting essentially of” in the preamble. MPEP 2111.03, instructs that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. Further, according to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are (see also Written Description above), “consisting essentially of” will be construed as equivalent to “comprising”.  Depending claims recite at least two, eight or 12 of the listed food preparations.
Hiller et al. teach a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier, specifically, a microarray chip. (In Figure 1 of Hiller, a plurality of food preparations are immobilized on the solid carrier; these include celery, carrots, peanuts, apple, shrimp and fish.  Hiller teach that 10-90 allergens can be immobilized on a chip (see abstract; p. 6, 2nd- 4th paragraphs; p. 7, 3rd paragraph; p. 19, 4th and 7th paragraphs; p. 22, 1st full paragraph; claims 1, 12). Thus, the Hiller reference explicitly teaches the panel of instant claims 1, 15, 17, 127, 134, 136-139 and 142-144.

Regarding the limitations of claims regarding the p-values, the p-value or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product, Hiller anticipates the claims.

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art panel does not necessarily make the invention patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 
The case law specifically applies to the instant application where Applicant has claimed a panel in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claimed invention but the function is not explicitly disclosed by the reference.  In the instant case, Applicant' s invention is directed to ADD/ADHD. The examiner' s assertion of inherency is based upon the structural similarity between the patented composition and the claimed composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art panel does not necessarily or inherently possess the characteristics of Applicant' s claimed panel. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dantini (20050255533—reference H on IDS filed 09/30/2021). As noted above, “consisting essentially of” will be construed as equivalent to “comprising”.
Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample thereby binding and immobilizing allergen-specific immunoglobulins (see claim 1). Dantini contemplates two (which teaches the “plurality” and “at least two” of instant claims 1 and 134) allergenic protein extracts (of instant claims 15 and 137) from foods including the claimed corn, oat, soybean, strawberry, banana, cow's milk, orange, tea, tomato, brewer's yeast, grapefruit, broccoli, rice, cocoa, safflower seed, whole wheat, almond, cantaloupe, squash mix, carrot, cucumber, peach and cauliflower (among others). Therefore, the panel of the prior art teaches the panel of the instant claims comprising “at least eight” (of instant claims 5 and 140) or “at least 12” (claim 6)  are coated (striped) onto the surface of a claims 17, 138-139 and 144 (see paragraphs [0024], [0065]). The list of foods disclosed in Dantini above overlaps with the list recited in instant claims 127 and 136. Dantini teaches that the solid support can be a microtiter dish well (i.e., a micro well plate) such as ELISA or dipstick (see claim 3; paragraphs [0044], [0046], [0047]), which teaches further embodiments within claims 17, 138 and 144. 
As stated above, regarding the limitations that the kit is a “ADD/ADHD test kit panel” or that the food preparations are “ADD/ADHD trigger food preparations”, these limitations are directed toward the intended use of the product panel only and do not affect the structure/material of the claimed invention. Therefore, the array taught by Dantini is a prior art structure which is capable of performing the intended use as recited in the instant preamble. 
The claiming of a new use, new function or unknown property that is inherently present in the prior art panel does not necessarily make the invention patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 
prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art panel does not necessarily or inherently possess the characteristics of Applicant' s claimed panel. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Lastly, as stated above, the limitations of claims regarding the p-values, the p-value or FDR multiplicity adjusted p-value are interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier array. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are rejected under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Vigh-Conrad et al., PLoS ONE, 2010; 5: e10174 (11 pages total). It is noted that independent claim 1 recites “consisting essentially of” which will be construed as equivalent to “comprising”.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample thereby binding and immobilizing allergen-specific immunoglobulins (see claim 1). Dantini contemplates two (a plurality) of allergenic protein extracts from foods such as corn, oat, soybean, strawberry, banana, cow's milk, orange, tea, tomato, brewer's yeast, grapefruit, broccoli, rice, cocoa, safflower seed, whole wheat, almond, cantaloupe, squash mix, carrot, cucumber, peach and cauliflower (among others) will be coated (striped) onto the surface of a nitrocellulose membrane and used to capture human antibodies (see paragraphs [0024], [0065]). The list of foods disclosed in Dantini above overlaps with the list recited in instant claim 2. Dantini teaches that 
Regarding the limitations that the kit is a “ADD/ADHD test kit panel” or that the food preparations are “ADD/ADHD trigger food preparations”, these limitations do not affect the structure of the test panel since the recitation “ADD/ADHD” imparts no distinguishing, structural limitations which could be used to differentiate “trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the panel taught by Dantini is a prior art structure which is capable of performing the intended use as recited in the preamble of the instant claims.  
Regarding the limitations of claims regarding the p-values, the p-value or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Dantini does not teach preparation of food extracts or the microarray embodiements of instant claims 17, 138 and 144. The Vigh-Conrad prior art reference, however, remedies this deficiency.
Vigh-Conrad teach high-throughput microarray assays configured for testing of commercially available extracts from 22 different pollen and nine different non-pollen species prepared by aqueous extraction, as well as five recombinant proteins (see abstract; p. 2, Table 1; p. 5, Figure 3). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Dantini by using the microarray device taught in Vigh-Conrad et al. because this device allows for “inexpensive, high-throughput screening (see abstract of Vigh-Conrad and colleagues). The person of ordinary skill in the art would have been motivated to adapt the microarray device because he or she could use a number of commercially available aqueously extracted food preparations as well as recombinant proteins simultaneously for the screening of multiple allergens. Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the reported success of the microarray device taught by Vigh-Conrad and colleagues (see abstract):
“These results support the hypothesis that protein microarray technology is a useful tool for both research and in the clinic. It could provide a more efficient and less painful alternative to traditionally used skin prick tests, making it economically feasible to compare allergen sensitivity of different populations, monitor individual responses over time, and facilitate genetic studies on pollen allergy.”

Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,309,970 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent recite:  An irritable bowel syndrome (IBS) test kit panel consisting essentially of: a plurality of distinct IBS trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct IBS trigger food preparations each have an IBS raw p-value of < 0.07 or an IBS false discovery rate (FDR) multiplicity adjusted p-value of < 0.10; and wherein the IBS test kit panel has at least ten distinct IBS trigger food preparations;  wherein the plurality of distinct IBS trigger food preparations each have an IBS raw p-value of  < 0.05 or an IBS FDR multiplicity adjusted p-value of < 0.08 ; wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender; wherein the plurality of distinct IBS trigger food preparations is crude aqueous extracts or processed aqueous extract; and, wherein the solid carrier is selected from the group consisting of a microwell plate, a microfluidic device, a dipstick, a membrane-bound array, a bead, an adsorptive film and a sensor. 
.  

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99-100, 102-104 and 110 of copending Application No. 15/759,088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: copending claims similarly recite a test panel device consisting essentially of a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 15/759,088 reads on the claim. The copending application 15/759088 recites food preparations includes at least eight food preparations consisting chocolate, grapefruit, honey, malt, rye, baker's yeast, brewer's yeast, broccoli, cola nut, tobacco, mustard, green pepper, buckwheat, avocado, cane sugar, cantaloupe, garlic, cucumber, cauliflower, sunflower seed, lemon, strawberry, eggplant, wheat, olive, halibut, cabbage, orange, rice, safflower, tomato, almond, oat, barley, peach, grape, potato, spinach, sole, butter, goat's milk, onion, egg, sweet potato, cow's milk, cheddar cheese, beef and corn. All of . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 18, 23, 24, 30, 31, 33, 34, 39, 71, 73, 127 and 132 of copending Application No. 16/242,519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 127, 136 and 142. The only difference between the claim sets are that the instant claims recite “ADD/ADHD trigger food preparations” whereas the claims of the reference application recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is an “ADD/ADHD …” or “depression” test panel or that the food preparations are “ADD/ADHD …” or “depression” trigger food preparations, these limitations are directed toward the intended use and impose no distinguishing, structural limitations upon the .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 127, 136 and 142. The difference between the claim sets are as follows.
The claims of the reference application recite “gastroesophageal reflux disease trigger food preparations” whereas the instant claims recite “ADD/ADHD trigger food preparations”. Since the intended use recited in the claims imposes no material or structural limitation upon the panel itself, then, barring evidence to the contrary, the test panel recited in the claims of the reference application is capable of performing the intended use of the instant preamble.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 14, 20 and 24 of copending Application No. 16/171,154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims. The difference is that the claims of the reference application are directed to “Crohn’s disease” whereas the instant claims recite “ADD/ADHD trigger food preparations”.  Again, the intended use imposes no material/structural limitation upon the panel itself. See MPEP 2111.02(II).  Therefore, barring evidence to the contrary, the test panel recited in the claims of the reference application is perfectly capable of performing the intended use of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 14, 20 and 24 of copending Application No. 16/170,969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/131,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 127, 136 and 142. Once again, intended use (“fibromyalgia trigger food preparations”) fails to confer a material/structural limitation upon the panel itself. Barring evidence to the contrary, the .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-111 of copending Application No. 16/124,473 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 127, 136 and 142.  The intended use of the panel “functional dyspepsia” imparts no distinguishing, structural limitations upon the panel itself. See MPEP 2111.02(II).  Thus, unless Applicant provides evidence to the contrary, the test panel recited in the claims of the reference application is capable of performing the intended use as recited in the instant preamble.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20, 24 and 103-112 16/013,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims127, 136 and 142. The difference lies solely with the intended use of the invention:  “migraine headache trigger food preparations” of the reference application, versus the “ADD/ADHD” panel of  “trigger food preparations” as instantly claimed. Since the product inventions themselves are structurally identical,  the test panel recited in the claims of the reference application is capable of performing the intended use of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims1, 5-6, 8-10, 15, 17, 127 and 134-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 20, 24, 103-111 and 113-118 of copending Application No. 16/013,774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STACEY N MACFARLANE/Examiner, Art Unit 1649